In a proceeding inter alia to determine custody, the husband appeals from an order of the Family Court, Queens County, dated January 16, 1976, which, after a hearing, referred the issues of custody, paternity, child support, alimony and counsel fees to the Supreme Court. Order reversed, without costs or disbursements, and proceeding remitted to the Family Court for further proceedings in accordance herewith. The peculiar history of the proceedings before both the Family Court and the Supreme Court, including the stipulation of the parties, relied upon by them, requires that the afore-stated issues be determined by the Family Court (see Mouscardy v Mouscardy, 52 AD2d 841). We note, however, that the psychiatric report submitted to the Family Court is based upon inadequate interviews and examinations. We suggest that there be further psychiatric examinations of the persons involved (including, if need be, the presence of an interpreter) and that there be a further hearing after receipt of the new psychiatric reports. Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.